DETAILED ACTION

Elections/Restrictions
Applicant’s election without traverse of Group I (claims 1, 13-16 and 18), drawn to a composition comprising a gold macrocycle or chelate compound or a pharmaceutically acceptable salt thereof, and optionally a pharmaceutically acceptable carrier, in the reply filed on October 18, 2021 is acknowledged with appreciation.
2.	Group II (claims 2-6, 10-12, and 19), drawn to a method of using the invention of Group I to treat an object, and Group III (claims 7-9, 17 and 20), drawn to a method of treating Mycobacterium spp in a subject, are herein withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Election of Species
4.	In the telephone conversation with Applicant’s attorney, Timothy H. Van Dyke (Reg. No. 43,218), of November 5, 2021, Applicant made species elections of (1) the single gold macrocycle or chelate compound species of compound 10:

    PNG
    media_image1.png
    356
    603
    media_image1.png
    Greyscale
; and (2) a single adjunct antibacterial agent of rifampin.
5. 	As such, the non-elected species of gold macrocycles or gold chelate compounds other than compound 10 of claims 1, 13-16 and 18 are herein withdrawn from consideration as directed to non-elected subject matter.

Information Disclosure Statement
6.	Applicant’s information disclosure statements (IDS) submitted on April 14, 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner, please refer to the signed copies of Applicant’s PTO-1449 forms, attached herewith.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
9.	In claim 13, the meaning of Applicant’s recitation of "article of manufacture" is unclear to one of skill in the art.  The term "article of manufacture" is not defined by the claim, the specification does not elaborate or provide a definition for any such article/ product/ device etc and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the metes and bounds of said article cannot be ascertained.
	
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

11.	Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Munro et al, U.S. Pat. No. 9,346,832 B2 (cited on Applicant’s IDS of April 14, 2021).  
	Instant claim 1 is directed to an antimicrobial composition comprising a gold macrocycle or chelate compound or a pharmaceutically acceptable salt thereof, (more specifically compound 10:

    PNG
    media_image1.png
    356
    603
    media_image1.png
    Greyscale
(claim 16)), and optionally a pharmaceutically acceptable carrier.  
	Munro et al teach the gold(III) macrocycle compound “1.5Y’a” wherein “X- is typically PF6-” at column 44:

    PNG
    media_image2.png
    314
    350
    media_image2.png
    Greyscale
, which is the same as Applicant’s instant compound 10, and teach pharmaceutical compositions in column 12 at lines 36-39. 
	Regarding the “antimicrobial” limitation, the claims are directed to a gold macrocycle or chelate compound in composition. The term “antimicrobial” describes a future intended use of the composition of claims 1 and 16. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty."). See MPEP 2112.01.
	Thus the instantly recited composition comprising a gold macrocycle or chelate compound or a pharmaceutically acceptable salt thereof is identical to the gold macrocycle compound in composition previously disclosed by Munro et al.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Munro et al, U.S. Pat. No. 9,346,832 B2 (hereafter “Munro et al”), in view of Lee et al, Asian Journal of Pharmaceutical Sciences 2015, (hereafter referred to as “Lee et al”).
	Claim 13 is drawn to an article of manufacture comprising a gold macrocycle or chelate compound or a pharmaceutically acceptable salt thereof (more specifically compound 10:
  
    PNG
    media_image1.png
    356
    603
    media_image1.png
    Greyscale
), and a mechanism for delivering the gold macrocycle compound. Under a broadest reasonable interpretation of claim 13, the claim 15). Claim 14 is drawn to the article of manufacture of claim 13, wherein the pharmaceutically acceptable salt thereof comprises hexafluorophosphate or chloride.
	Munro et al teach the gold(III) macrocycle compound “1.5Y’a” wherein “X- is typically PF6-” at column 44:

    PNG
    media_image2.png
    314
    350
    media_image2.png
    Greyscale
, which is the same as Applicant’s instant compound 10, and teach pharmaceutical compositions in column 12 at lines 36-39.  Munro et al teach the administration of said macrocycle for the treatment of cancer, specifically naming lung cancer, i.e. “the macrocyclic derivative KA_AumacroPr showed good cytotoxicity for the majority of the cell lines constituting the groups: (i) non-small lung cancer, (ii) central nervous system cancer, (iii) renal carcinoma, and (iv) breast cancer” (see column 21, last paragraph- column 22, first paragraph”) .  The anion “PF6-“ is the hexafluorophosphate salt recited in instant claim 14. 
Munro et al teach the same gold macrocycle compound that is instantly recited in claim 13 and its pharmaceutical composition (a pharmaceutical composition is considered an article of manufacture), but do not teach the further inclusion of propellant for delivering the gold macrocycle compound. 
	Yet, Lee et al discuss that drug delivery via pulmonary administration has become an attractive route to treat chronic diseases, enhancing the therapeutic index of anti-cancer drugs through improvement of their bioavailability, stability and residency at targeted lung regions (see the Abstract).  Lee et al teach the advantages of treating lung cancer via local delivery, via inhalation with a propellant, i.e. “[t]o date, four clinically successful aerosol pulmonary delivery systems based on devices include dry powder inhaler (DPI), nebulizer, pressurized metered dose inhaler (pMDI) and soft-mist inhalers, and have been described in detail elsewhere[36]. pMDI and nebulizers are liquid-based aerosol systems whereby only the former requires the use of a propellant such as hydrofluoroalkanes (HFAs) and released through an orifice as spray upon actuation at a high velocity” (page 483, right column, last paragraph under “2.3 Aerosol drug delivery approaches”- page 484, first paragraph).
	Thus one skilled in the art seeking an improved treatment for lung cancer would be motivated to administer the gold macrocycle complex 1.5Y’a via local delivery with any of the clinically successful aerosol pulmonary delivery system devices including a dry powder inhaler (DPI), nebulizer, pressurized metered dose inhaler (pMDI) or soft-mist inhalers, and would have a reasonable expectation of success in the treatment of lung cancer.
	Accordingly, claims 13-15 are prima facie obvious.


14.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Munro et al, U.S. Pat. No. 9,346,832 B2, as applied to claim 1 above, in view of Glisic et al, Dalton Transactions 2014, (hereafter referred to as “Glisic et al”), (cited on Applicant’s IDS of April 14, 2021), as evidenced by PubChem.com, compound summary of Rifampin,  https://pubchem.ncbi.nlm.nih.gov/compound/Rifampicin (hereafter referred to as “PubChem”), accessed as early as September 5, 2015, (according to the Internet Archive Wayback Machine).
	Claim 1 is addressed in detail in the 35 USC 102(a)(2) rejection above. 
Claim 18 is drawn to the composition of claim 1, further comprising an adjunct antibacterial agent.
As discussed above, Munro et al teach a composition of claim 1.  However, Munro et al do not teach the further inclusion of an adjunct antibacterial agent, as recited by claim 18.
	Yet, Glisic et al teach gold complexes (“Au(III) complexes”) as potential antimicrobial agents, discussing their antimalarial, antibacterial, antifungal, antilesishmanial, antitrypanosomial, antiamoebic, and antimalarial activity (please see the abstract). Glisic et al teach macrocyclic Au(III) complexes that are similar to Applicant’s instant compound 10 in Figures 16 and 17, i.e.: “so far, a large number of gold(i) and gold(iii) complexes have been tested in vitro against a broad spectrum of bacteria, fungi and parasites…. Among antibacterial and antifungal gold(iii) complexes, the most important ones are those containing bifunctional ligands that form a Au–C σ-bond and a coordinate Au–N bond (organometallic complexes),” (see page 5967, left Glisic et al conclude that, “this review article could direct future developments of new gold(i) and gold(iii) complexes as potential antimicrobial agents, as an exciting area of research that should be encouraged worldwide,” (see page 5967, left column, second paragraph under “Concluding remarks”). 
	 Accordingly, one skilled in the art would reasonably predict that the instantly recited known gold(III) macrocycle, 1.5Y’a, taught by Munro et al possesses the same antimicrobial activity suggested by Glisic et al.  
	“PubChem.com” teach that Rifampin is a macrocyclic antibiotic with major activity against mycobacteria, which is often used in combination with other antibiotics for various infections, including tuberculosis.
	Thus, preparing a pharmaceutical composition comprising the known compound 1.5Y’a in combination with the additional macrocyclic antibacterial agent Rifampin is recognized as within the ordinary capabilities of one skill in the art.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  

Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, claim 18 is prima facie obvious.


Double Patenting
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
16.	Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,346,832 B2. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is directed to an antimicrobial composition compound 10:

    PNG
    media_image1.png
    356
    603
    media_image1.png
    Greyscale
), and optionally a pharmaceutically acceptable carrier. Claim 16 limits wherein the gold(III) macrocycle and/or chelate compound comprises 8, 10, 11, 14 or 15, or a pharmaceutically acceptable salt thereof, or a combination thereof.
	 Munro et al recite the gold(III) macrocycle compound of Formula (I) in claim 1:

    PNG
    media_image3.png
    215
    239
    media_image3.png
    Greyscale
, which encompasses compound “1.5Y’a” wherein “X-is typically PF6-” (in column 44):

    PNG
    media_image2.png
    314
    350
    media_image2.png
    Greyscale
, which is the same as Applicant’s instant compound 10.  Munro et al recites a pharmaceutical composition in claim 13.
	Regarding the “antimicrobial” limitation in instant claim 1, the claims are directed to a gold macrocycle or chelate compound in composition. The term “antimicrobial” is a future intended use of the composition of instant claims 1 and 16. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention's limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").
    PNG
    media_image4.png
    18
    19
    media_image4.png
    Greyscale
 See MPEP 2112.01.
	Thus the instantly recited composition comprising a gold macrocycle or chelate compound or a pharmaceutically acceptable salt thereof is identical to the gold macrocycle compound in composition previously recited by Munro et al.

17.	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,346,832 B2, as applied to claim 1, above, in view of Glisic et al, Dalton Transactions 2014, (hereafter referred to as “Glisic et al”), (cited on Applicant’s IDS of April 14, 2021), as evidenced by PubChem.com, compound summary of Rifampin,  https://pubchem.ncbi.nlm.nih.gov/compound/Rifampicin (hereafter referred to as “PubChem”), accessed as early as September 5, 2015, (according to the Internet Archive Wayback Machine).
	Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is directed to an antimicrobial composition 

    PNG
    media_image1.png
    356
    603
    media_image1.png
    Greyscale
), and optionally a pharmaceutically acceptable carrier. Claim 18 limits wherein the composition further comprises an adjunct antibacterial agent.
	 Munro et al recite the gold(III) macrocycle compound of Formula (I) in claim 1:

    PNG
    media_image3.png
    215
    239
    media_image3.png
    Greyscale
, which encompasses compound “1.5Y’a” wherein “X-is typically PF6-” (in column 44):

    PNG
    media_image2.png
    314
    350
    media_image2.png
    Greyscale
, which is the same as Applicant’s instant compound 10.  Munro et al recites a pharmaceutical composition in claim 13.  Munro et al do not recite wherein the composition comprises an adjunct antibacterial agent.
	However, Glisic et al teach gold complexes (“Au(III) complexes”) as potential antimicrobial agents, discussing their antimalarial, antibacterial, antifungal, antilesishmanial, antitrypanosomial, antiamoebic, and antimalarial activity (please see the abstract). Glisic et al teach macrocyclic Au(III) complexes that are similar to Applicant’s instant compound 10 in Figures 16 and 17, i.e.: “so far, a large number of gold(i) and gold(iii) complexes have been tested in vitro against a broad spectrum of bacteria, fungi and parasites…. Among antibacterial and antifungal gold(iii) complexes, the most important ones are those containing bifunctional ligands that form a Au–C σ-bond and a coordinate Au–N bond (organometallic complexes),” (see page 5967, left column, first paragraph under “Concluding remarks”). Glisic et al conclude that, “this review article could direct future developments of new gold(i) and gold(iii) complexes as 
	 Accordingly, one skilled in the art would reasonably predict that the instantly recited known gold(III) macrocycle, 1.5Y’a, taught by Munro et al possesses the same antimicrobial activity suggested by Glisic et al.  
	“PubChem.com” teach that Rifampin is a macrocyclic antibiotic with major activity against mycobacteria, which is often used in combination with other antibiotics for various infections, including tuberculosis.
	Thus, preparing a pharmaceutical composition comprising the known compound 1.5Y’a in combination with the additional macrocyclic antibacterial agent Rifampin is recognized as within the ordinary capabilities of one skill in the art.
	The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings).  
	In the instant case, two known compounds which individually demonstrate antimicrobial activity could be combined in a composition in order to achieve an 
Please refer to MPEP 2144.06 “I. COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” wherein Kerkhoven is specifically referenced:
 “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti,  25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).

	As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976); see also: Merck v. Biocraft (874 F.2d 804, 807 (Fed. Cir. 1989), indicating that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands; Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008): a claimed invention is obvious is it is a combination of known prior art elements that would reasonably have been expected to maintain their Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327 (1945): indicating that “[r]eading a list and selecting a known component to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle”; Wm. Wrigley Jr. Co. v. Cadbury Adams USA LLC, 683 F.3d 1356 (Fed. Cir. 2012): finding a “strong case of obviousness based on the prior art references of record [wherein the claim] recites a combination of elements that were all known in the prior art, and all that was required to obtain that combination was to substitute one well-known…agent for another”).
	As such, a prima facie case of obviousness-type double patenting is established.


18.	Claims 13-15 are rejected under on the ground of nonstatutory double patenting as being unpatentable over the claims of Munro et al, U.S. Pat. No. 9,346,832 B2 (hereafter “Munro et al”), in view of Lee et al, Asian Journal of Pharmaceutical Sciences 2015, (hereafter referred to as “Lee et al”).
	Claim 13 is drawn to an article of manufacture comprising a gold macrocycle or chelate compound or a pharmaceutically acceptable salt thereof (more specifically compound 10:

    PNG
    media_image1.png
    356
    603
    media_image1.png
    Greyscale
), and a mechanism for delivering the gold macrocycle compound. Under a broadest reasonable interpretation of claim 13, the mechanism delivering the gold macrocycle or chelate compound comprises a propellant (claim 15). Claim 14 is drawn to the article of manufacture of claim 13, wherein the pharmaceutically acceptable salt thereof comprises hexafluorophosphate or chloride.
	Munro et al recite the gold(III) macrocycle compound of Formula (I) in claim 1:

    PNG
    media_image3.png
    215
    239
    media_image3.png
    Greyscale
, which encompasses the gold(III) macrocycle compound “1.5Y’a” wherein “X- is typically PF6-” at column 44:

    PNG
    media_image2.png
    314
    350
    media_image2.png
    Greyscale
, which is the same as Applicant’s instant compound 10. Munro et al recite a pharmaceutical composition in claim 13.  
Munro et al do not recite wherein the composition comprises an.  Munro et al recite the compound of claim 1 for the treatment of cancer in claim 12, and specifically naming lung cancer, i.e. “the macrocyclic derivative KA_AumacroPr showed good cytotoxicity for the majority of the cell lines constituting the groups: (i) non-small lung cancer, (ii) central nervous system cancer, (iii) renal carcinoma, and (iv) breast cancer” (see column 21, last paragraph- column 22, first paragraph”).  The anion “PF6-“ is the hexafluorophosphate salt recited in instant claim 14. 
	As such, the claims of Munro et al encompass the same gold macrocycle compound that is instantly recited in instant claim 13 and its pharmaceutical composition (a pharmaceutical composition is considered an article of manufacture), but do not teach the further inclusion of propellant for delivering the gold macrocycle compound. 
	Yet, Lee et al discuss that drug delivery via pulmonary administration has become an attractive route to treat chronic diseases, enhancing the therapeutic index of anti-cancer drugs through improvement of their bioavailability, stability and residency at targeted lung regions (see the Abstract).  Lee et al teach the advantages of treating lung cancer via local delivery, via inhalation with a propellant, i.e. “[t]o date, four clinically successful aerosol pulmonary delivery systems based on devices include dry powder inhaler (DPI), nebulizer, pressurized metered dose inhaler (pMDI) and soft-mist inhalers, and have been described in detail elsewhere[36]. pMDI and nebulizers are liquid-based aerosol systems whereby only the former requires the use of a propellant such as hydrofluoroalkanes (HFAs) and released through an orifice as spray upon actuation at a high velocity” (page 483, right column, last paragraph under “2.3 Aerosol drug delivery approaches”- page 484, first paragraph).
	Thus one skilled in the art seeking an improved treatment for lung cancer would be motivated to administer the gold macrocycle complex 1.5Y’a recited by Munro et al via local delivery with any of the clinically successful aerosol pulmonary delivery system devices including a dry powder inhaler (DPI), nebulizer, pressurized metered dose inhaler (pMDI) or soft-mist inhalers, and would have a reasonable expectation of success in the treatment of lung cancer.
	As such, a prima facie case of obviousness-type double patenting is established.




Conclusion
19.	In conclusion, claims 1-20 are present in the application. Claims 2-12, 17, 19 and 20 are presently withdrawn from consideration as directed to non-elected inventions; and the non-elected species of gold macrocycles or gold chelate compounds other than compound 10 of claims 1, 13-16 and 18 are also presently withdrawn from consideration. Claims 1, 13-16 and 18 are rejected.  No claim is currently allowable.

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JANET L COPPINS/Examiner, Art Unit 1628     

/CRAIG D RICCI/Primary Examiner, Art Unit 1611